PER CURIAM.
Based upon two recent decisions of the supreme court, we reverse this case and remand it for further proceedings in the county court.
Two issues were argued in this appeal. The first issue presented was whether the HRS rules governing inspections of breath testing instruments are unconstitutionally vague. In State v. Veilleux, 635 So.2d 977 (Fla.1994), the supreme court concluded that the rules were not unconstitutionally vague. See also State v. Berger, 605 So.2d 488 (Fla. 2d DCA 1992). The second issue presented was whether this court improvidently accepted jurisdiction of this appeal. The supreme court’s decision in Blore v. Fierro, 636 So.2d 1329, (Fla.1994), established that this court had jurisdiction.
Reversed and remanded for further proceedings in the county court.
HALL, A.C.J., and PARKER and LAZZARA, JJ., concur.